RECOMMENDED FOR PUBLICATION
                                Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                       File Name: 21a0078p.06

                    UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT



                                                             ┐
 UNITED STATES OF AMERICA,
                                                             │
                                   Plaintiff-Appellant,      │
                                                              >        No. 20-5631
                                                             │
        v.                                                   │
                                                             │
 TERRY REED,                                                 │
                                  Defendant-Appellee.        │
                                                             ┘

                          Appeal from the United States District Court
                       for the Western District of Tennessee at Memphis.
                No. 2:19-cr-20165-1—John Thomas Fowlkes, Jr., District Judge.

                               Decided and Filed: April 1, 2021

                  Before: CLAY, READLER, and MURPHY, Circuit Judges.
                                  _________________

                                            COUNSEL

ON BRIEF: Naya Bedini, UNITED STATES ATTORNEY’S OFFICE, Memphis, Tennessee,
for Appellant. Robert L. Thomas, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Memphis, Tennessee, for Appellee.

         MURPHY, J., delivered the opinion of the court in which READLER, J., joined. CLAY,
J. (pp. 17–26), delivered a separate dissenting opinion.
                                      _________________

                                             OPINION
                                      _________________

       MURPHY, Circuit Judge. This case raises a recurring Fourth Amendment question.
Suppose that the police uncover evidence that an individual is illegally selling drugs. When does
that evidence create probable cause to search the individual’s home for drugs, drug proceeds, or
other evidence of drug dealing? We have “struggled” to answer this question in a consistent way
 No. 20-5631                            United States v. Reed                               Page 2


because it implicates two competing principles. United States v. Ardd, 911 F.3d 348, 351 (6th
Cir. 2018). Under the first principle, probable cause to arrest a suspect for a crime does not
necessarily create probable cause to search the suspect’s home. So our cases, at times, say that
officers need additional evidence of a “nexus” between the drug dealing and the dealer’s home.
United States v. Brown, 828 F.3d 375, 383–84 (6th Cir. 2016). Under the second principle, the
probable-cause test allows officers to make common-sense conclusions about where people hide
things. So our cases also say that evidence of a drug dealer’s ongoing drug activity can
sometimes create this nexus to search the dealer’s home. United States v. Sumlin, 956 F.3d 879,
886 (6th Cir. 2020).

       It can be difficult to decide which of these principles controls. The judicial disagreement
in this case over whether the police had probable cause to search Terry Reed’s home proves the
point. Relying on the second principle, a magistrate judge held that probable cause existed
because an officer’s affidavit showed that Reed was a drug dealer engaged in ongoing drug
activity. Relying on the first, the district court held that probable cause did not exist because the
affidavit lacked other evidence connecting Reed’s drug activity to his home. Yet we need not
decide who was right. This appeal concerns only whether the district court properly suppressed
the evidence discovered during the search despite a state judge’s warrant to undertake it. Even
when a search violates the Fourth Amendment, the Supreme Court has held that courts should
not suppress evidence if the police reasonably relied on a judge’s decision that probable cause
justified a warrant. United States v. Leon, 468 U.S. 897, 922–23 (1984). And given our
“unsettled jurisprudence” on this nexus question, the police could reasonably rely on the judge’s
finding that Reed’s ongoing drug activity provided probable cause to search his home. United
States v. Hodge, 246 F.3d 301, 309 (3d Cir. 2001) (Alito, J.). Without deciding the thornier
constitutional question, then, we hold only that the district court should not have suppressed the
evidence. We reverse.

                                                  I

       Officers with the police department in Memphis, Tennessee, came to suspect Reed of
distributing marijuana. Ultimately, on May 17, 2018, Detective Brandon Evans filed three
affidavits seeking search warrants for three locations. Evans’s first affidavit sought a warrant to
 No. 20-5631                          United States v. Reed                              Page 3


search the business “OK Tire” for marijuana, drug paraphernalia, and drug-related records. In
this affidavit, Evans described his training and experience and indicated that he had been
investigating Reed’s drug trafficking. Within the last five days, Evans explained, a confidential
informant had made a controlled buy from Reed at the OK Tire and had seen Reed “selling and
storing marijuana” there. The purchased substance tested positive for THC. Evans noted that
Reed’s girlfriend, Dominique Johnson, had witnessed the buy and that a computer search had
identified her as the business’s owner. Evans added that he had surveilled Johnson and Reed
leaving their home on Kate Bond Road and traveling to the OK Tire. He had also seen both of
them use their own set of keys to open the business on different occasions. Evans lastly
described the informant’s reliability: The informant had been responsible for several prior drug
seizures and had provided information about drug houses that had been corroborated through
additional police work.

       Evans’s second affidavit sought a warrant to search a home on Orchi Road for the same
evidence. In this affidavit, Evans noted that Reed’s mother lived at the Orchi Road address and
that Reed’s driver’s license listed it. Evans also indicated that the confidential informant had
made a controlled buy from Reed at this home within the last 20 days. Surveilling this buy,
Evans watched Reed walk out of the house and sell marijuana to the informant. Evans again
explained that the purchased substance tested positive for THC. Aside from the controlled buy,
Evans stated that he had watched Reed drive the streets near this home in a maroon Mustang and
“conduct hand to hand transactions” with individuals. Within the last five days, Evans added, he
saw Reed drive a brown Cadillac Escalade and park it at the home. Evans also watched people
pull into the home’s driveway. Reed would come out and engage in hand-to-hand transactions
with these individuals. Evans noted that “[o]n some occasions” the individuals would “hand
Reed money and Reed would in turn hand them a clear bag with an unknown substance.” Evans
lastly indicated that Reed had four prior felony drug convictions and two prior misdemeanor
drug convictions.

       Evans’s third affidavit sought a warrant to search Reed and Johnson’s home on Kate
Bond Road for financial records and drug proceeds (but not for drugs). In this affidavit, Evans
again recounted his experience investigating drug crimes and the informant’s controlled buys
 No. 20-5631                          United States v. Reed                               Page 4


from Reed at the other two locations. Evans noted that Johnson had active utilities in her name
at the home on Kate Bond Road and that she and Reed had lived together at different homes in
Memphis. Evans also indicated that he had watched Reed and Johnson leave this home in the
brown Cadillac Escalade. The informant had likewise confirmed to Evans that Johnson and
Reed lived together.

        A state judge decided that probable cause existed to issue search warrants for all three
locations (and signed the warrants within a minute of each other). Officers executed the warrants
the next day. They seized nothing from the OK Tire and only baggies and a digital scale from
the Orchi Road home. But the search of the home on Kate Bond Road uncovered two guns,
about 18 rounds of ammunition, 18.7 grams of marijuana, 2.1 grams of THC wax, and $5,636 in
cash.

        After the search, Reed waived his rights under Miranda v. Arizona, 384 U.S. 436 (1966).
He confessed that the guns and drugs belonged to him and that he had been selling marijuana.

        The government indicted Reed on five counts: one count of possession with the intent to
distribute marijuana, in violation of 21 U.S.C. § 841(a)(1); two counts of possession of a firearm
in furtherance of a drug-trafficking crime, in violation of 18 U.S.C. § 924(c); and two counts of
being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). Reed moved to
suppress the evidence obtained from the search of his home on Kate Bond Road, including his
statements to police. He argued that the affidavit in support of this warrant failed to identify a
“nexus” between his drug dealing and the home so as to raise an inference that drug records or
proceeds would be found there. Reed also argued that the affidavit was so deficient that the
judge’s warrant could not avoid the exclusionary rule under the good-faith exception from
United States v. Leon, 468 U.S. 897 (1984).

        A magistrate judge recommended that the district court deny Reed’s motion. United
States v. Reed, 2020 WL 5358310, at *8 (W.D. Tenn. Mar. 4, 2020). The judge noted that an
affidavit in support of a search warrant must identify a probable-cause nexus between the place
to be searched and the items to be seized. Id. at *5. But the judge concluded that this nexus
existed based on our cases stating that officers can reasonably “infer that ‘instrumentalities and
 No. 20-5631                           United States v. Reed                               Page 5


fruits’ of drug trafficking may be found inside a known drug dealer’s residence.” Id. at *7
(citation omitted).

       The district court disagreed and suppressed the evidence. United States v. Reed, 2020
WL 3050771, at *7 (W.D. Tenn. June 8, 2020). While acknowledging Reed’s status as a
“known drug dealer,” the court held that Evans’s affidavit fell short because it contained no
allegations that Reed conducted drug activity at his home on Kate Bond Road. Id. at *1, *2–3.
The court next held that Leon’s good-faith exception did not apply. Id. at *4–5. It reasoned that
Evans should have known that the affidavit needed to contain more allegations than “the fact that
[Reed], who happens to be a drug dealer, resides” at the home. Id. at *5. This conclusion led the
court to suppress both the evidence recovered from the home and Reed’s statements after the
search. Id. at *5–7.

       The government has filed an immediate appeal from the district court’s suppression
order. See 18 U.S.C. § 3731. It argues only that the district court should have applied Leon’s
good-faith exception to the exclusionary rule. We review the question whether Leon applies de
novo. See United States v. Frazier, 423 F.3d 526, 533 (6th Cir. 2005).

                                                 II

                                                 A

       The Fourth Amendment (applicable to state officers through the Fourteenth Amendment)
commands that “no Warrants shall issue, but upon probable cause, supported by Oath or
affirmation, and particularly describing the place to be searched, and the persons or things to be
seized.” U.S. Const. amend. IV. Designed to prohibit the general warrants common at the time
of the founding, this text requires that a warrant specifically identify the “place” to be searched
and the “things” to be seized. Id.; see Ashcroft v. al-Kidd, 563 U.S. 731, 742–43 (2011). And
courts have long held that a probable-cause “nexus” must connect these two together: There must
be a fair probability that the specific place that officers want to search will contain the specific
things that they are looking for. See United States v. Carpenter, 360 F.3d 591, 594 (6th Cir.
2004) (en banc); see also Zurcher v. Stanford Daily, 436 U.S. 547, 556 (1978).
 No. 20-5631                          United States v. Reed                              Page 6


       This case implicates a common “nexus” problem.          Assume that officers reasonably
conclude that a person has committed a crime (say, a robbery) away from the person’s home.
When may the officers obtain a warrant to search the suspect’s home for evidence of the crime
(say, the gun used or money taken)? This issue raises conflicting concerns. On the one hand,
probable cause to arrest a suspect does not necessarily establish probable cause to search the
suspect’s home. See United States v. Baker, 976 F.3d 636, 645–46 (6th Cir. 2020). Rather, the
arrest and search inquiries ask different questions: whether there is a fair probability that a
person has committed a crime versus whether there is a fair probability that the person’s home
will contain evidence of one. See United States v. Savoca, 761 F.2d 292, 297 (6th Cir. 1985).
And, of course, the Fourth Amendment treats the home as “first among equals.” Florida v.
Jardines, 569 U.S. 1, 6 (2013). Its “core” protection allows individuals to “retreat into” their
home and “be free from unreasonable governmental intrusion” there. Id. (citation omitted).

       On the other hand, probable cause is a “practical and common-sensical standard[.]”
Florida v. Harris, 568 U.S. 237, 244 (2013). It requires only “the kind of ‘fair probability’ on
which ‘reasonable and prudent [people,] not legal technicians, act.’” Id. (quoting Illinois v.
Gates, 462 U.S. 213, 231, 238 (1983)). So many courts have acknowledged as a common-sense
matter that a suspect’s home often will be a likely place that the suspect has kept evidence of a
crime. See United States v. Williams, 544 F.3d 683, 688 (6th Cir. 2008) (collecting cases). All
things being equal, for example, “it is reasonable . . . to assume that a person keeps his
possessions where he resides.” Peffer v. Stephens, 880 F.3d 256, 270 (6th Cir. 2018).

       These competing concerns have pulled courts in both directions when they have tried to
answer this nexus question. The result? Courts have drawn fine lines between cases with “little
to distinguish” those that find probable cause from those that do not. Savoca, 761 F.2d at 298.
This tension may be explained, in part, by the nature of the task. The probable-cause test
requires courts to consider the totality of the circumstances in each case, so “one determination
will seldom be a useful ‘precedent’ for” the next. Id. at 297 (quoting Gates, 462 U.S. at 238
n.11). To promote greater consistency, though, we have identified several recurring factors.
Whether the police may “infer a nexus between a suspect and his residence,” we have said, turns
on “the type of crime being investigated, the nature of the things to be seized, the extent of an
 No. 20-5631                            United States v. Reed                               Page 7


opportunity to conceal the evidence elsewhere and the normal inferences that may be drawn as to
likely hiding places.” Williams, 544 F.3d at 687 (quoting Savoca, 761 F.2d at 298).

       The type of crime in this case—drug dealing—shows the difficulty of providing
“guidance for such a fact-bound legal determination.” United States v. Brown, 828 F.3d 375,
382 (6th Cir. 2016). With categorical statements pointing in opposite directions, our decisions
“have struggled to identify the quantum of evidence needed to connect drug trafficking by an
individual to a probability that evidence will be found at the individual’s residence.” United
States v. Ardd, 911 F.3d 348, 351 (6th Cir. 2018). When finding probable cause to search a
home, we have asserted broad propositions like: “[I]n the case of drug dealers, evidence is likely
to be found where the dealers live.” United States v. Sumlin, 956 F.3d 879, 886 (6th Cir. 2020)
(quoting United States v. Jones, 159 F.3d 969, 975 (6th Cir. 1998)); see, e.g., United States v.
Feagan, 472 F. App’x 382, 392 (6th Cir. 2012); United States v. Gunter, 551 F.3d 472, 481–82
(6th Cir. 2009); United States v. Goward, 188 F. App’x 355, 358–59 (6th Cir. 2006) (per
curiam); United States v. Newton, 389 F.3d 631, 635–36 (6th Cir. 2004) (vacated on other
grounds); United States v. Miggins, 302 F.3d 384, 393–94 (6th Cir. 2002). These decisions
suggest that courts generally may find a nexus to search a drug dealer’s home “even ‘when there
is absolutely no indication of any wrongdoing occurring’” there. Sumlin, 956 F.3d at 886
(quoting Goward, 188 F. App’x at 358–59).

       When finding the absence of probable cause to search a home, by contrast, we have
rejected “the proposition that the defendant’s status as a drug dealer, standing alone, gives rise to
a fair probability that drugs will be found in his home.” Brown, 828 F.3d at 383 (quoting
Frazier, 423 F.3d at 533); see, e.g., United States v. Fitzgerald, 754 F. App’x 351, 361 (6th Cir.
2018); United States v. Bethal, 245 F. App’x 460, 466–67 (6th Cir. 2007). These decisions
suggest that courts generally may not find a nexus to search a drug dealer’s home when “the
affidavit fails to include facts that directly connect the residence with the suspected drug dealing
activity, or the evidence of this connection is unreliable[.]” Brown, 828 F.3d at 384.

       Although these statements may appear to conflict on a first (or second) read, we have
reconciled our caselaw in fact-specific ways. Most obviously, a court need not rely on a known
drug dealer’s status alone whenever other evidence (besides the dealer’s living there) links drug
 No. 20-5631                           United States v. Reed                               Page 8


dealing to the dealer’s home. We have, for example, found a probable-cause nexus to search a
drug dealer’s home when the police watched the suspect leave a home, undertake a drug deal,
and return there. United States v. Ellison, 632 F.3d 347, 349 (6th Cir. 2011); see United States v.
Coleman, 923 F.3d 450, 457–58 (6th Cir. 2019); United States v. Houser, 752 F. App’x 223,
226–27 (6th Cir. 2018); United States v. Jenkins, 743 F. App’x 636, 644 (6th Cir. 2018). We
have found this nexus when drugs were found in the drug dealer’s car near the home. United
States v. Berry, 565 F.3d 332, 339 (6th Cir. 2009). And we have found it when a suspect caught
with drugs lied about his home address. United States v. Caicedo, 85 F.3d 1184, 1193 (6th Cir.
1996).

         Even if no specific evidence ties drug dealing to a home, we have also called it “well
established” that a nexus to search the home can exist if a suspect’s drug dealing is “ongoing” at
the time the police seek the warrant. Feagan, 472 F. App’x at 392; see Gunter, 551 F.3d at 481–
82; Goward, 188 F. App’x at 358; Miggins, 302 F.3d at 388; see also United States v. Kenny,
505 F.3d 458, 461–62 (6th Cir. 2007). When an officer identifies “recent, reliable evidence of
drug activity,” United States v. McCoy, 905 F.3d 409, 418 (6th Cir. 2018), that activity can
provide a “reason to believe that drugs or other evidence of crime [will] be found in the
suspect’s” home beyond the suspect’s status as a drug dealer alone, see Peffer, 880 F.3d at 273.

         Conversely, we have also relied on fact-specific rationales when limiting the principle
that a drug dealer’s ongoing drug operations can create probable cause to search the dealer’s
home. In some cases, the officer’s affidavit showed that the suspect had engaged in, at most, one
drug transaction. See Fitzgerald, 754 F. App’x at 360; Brown, 828 F.3d at 378–80, 382–84. In
others, the affidavit described stale drug activity from a significant time ago. See United States
v. Ward, 967 F.3d 550, 555–57 (6th Cir. 2020) (citing United States v. Hython, 443 F.3d 480,
486 (6th Cir. 2006)). In still others, the affidavit failed to show that the relevant home belonged
to a drug dealer. One defendant was not a known drug dealer and may have possessed drugs
only for personal use, see United States v. McPhearson, 469 F.3d 518, 524–25 (6th Cir. 2006),
while another had been described as a drug dealer only by an unreliable informant, see Frazier,
423 F.3d at 533; see also Bethal, 245 F. App’x at 467.
 No. 20-5631                           United States v. Reed                               Page 9


       For what it is worth, other courts struggle with this issue too. They have broadly stated
that probable cause can exist to search a drug dealer’s home “on the basis of the affiant-officer’s
experience (or, for that matter, the magistrate’s own common-sense judgment) that drug dealers
ordinarily keep their supply, records and monetary profits at home.” 2 Wayne R. LaFave,
Search and Seizure: A Treatise on the Fourth Amendment § 3.7(d) (6th ed.), Westlaw (database
updated Sept. 2020). As the D.C. Circuit put it, “[w]hen there is probable cause that a defendant
is dealing drugs, there often tends to be probable cause that evidence of that drug dealing will be
found in the defendant’s residence.” United States v. Cardoza, 713 F.3d 656, 661 (D.C. Cir.
2013) (Kavanaugh, J.); see also United States v. Dixon, 787 F.3d 55, 60 (1st Cir. 2015); United
States v. Hodge, 246 F.3d 301, 306 (3d Cir. 2001); United States v. Grossman, 400 F.3d 212,
217–18 (4th Cir. 2005); United States v. Haynes, 882 F.3d 662, 666 (7th Cir. 2018) (per curiam);
United States v. Ross, 487 F.3d 1120, 1123 (8th Cir. 2007); United States v. Angulo-Lopez, 791
F.2d 1394, 1399 (9th Cir. 1986); United States v. Biglow, 562 F.3d 1272, 1278–80, 1283 (10th
Cir. 2009); United States v. Cunningham, 633 F. App’x 920, 922 (11th Cir. 2015) (per curiam).

       Yet some of these courts also suggest that they do not follow a “per se rule automatically
permitting the search of a defendant’s home when he has engaged in drug activity.” United
States v. Roman, 942 F.3d 43, 51 (1st Cir. 2019). Instead, they have, at times, noted that
probable cause may require some small amount of “additional evidence” beyond a suspect’s
drug-dealer status. Biglow, 562 F.3d at 1279 (citation omitted). One court, for example, listed
other potentially relevant factors, including whether the suspect was engaged in “large-scale
operations,” whether the affidavit was based on “the conclusions of experienced officers
regarding where evidence of a crime is likely to be found,” whether the defendant’s home was in
the same general area of the drug activity, and whether probable cause existed to arrest the
defendant for drug crimes. United States v. Rosario, 837 F. App’x 117, 120 (3d Cir. 2020)
(citation omitted).

                                                B

       When judged under these probable-cause standards, the facts of this case sit on the hazy
constitutional border between a sufficient nexus and an insufficient hunch. But we need not
resolve this probable-cause question. The government does not now argue that the search of
 No. 20-5631                            United States v. Reed                               Page 10


Reed’s home on Kate Bond Road comported with the Fourth Amendment. Rather, the parties
debate only the proper remedy: Should the district court have suppressed the recovered
evidence? We may resolve this case on this narrower remedy ground. Cf. Ardd, 911 F.3d at
351.

       The Supreme Court’s exclusionary rule bars the government from admitting
incriminating evidence at a defendant’s trial if the police violated the Fourth Amendment when
discovering the evidence. See Mapp v. Ohio, 367 U.S. 643, 654 (1961). Yet the exclusionary
rule does not reach all Fourth Amendment violations no matter the circumstances. See Davis v.
United States, 564 U.S. 229, 237–38 (2011). Because the amendment “contains no provision
expressly precluding the use of evidence obtained in violation of its commands,” Arizona v.
Evans, 514 U.S. 1, 10 (1995), the Supreme Court has “felt free to adjust the rule’s scope” by
considering whether its benefits outweigh its costs in particular settings, Baker, 976 F.3d at 646.

       This case’s setting involves a search pursuant to a warrant issued by a state judge. When
a judge issues a warrant, the judge has made the independent decision that probable cause exists
for the search. Leon, 468 U.S. at 921. Because most police officers are not lawyers, they may be
expected to defer to the judge’s legal conclusion in that regard. See id. So if it later turns out
that probable cause did not exist, the judge will typically be the blameworthy party, not the
officer who relied on the judge’s legal mistake.         See Davis, 564 U.S. at 239.         Yet the
exclusionary rule seeks to deter police (not judicial) misconduct. See id. And the officer’s
objective reliance on the judge’s probable-cause opinion does not show the type of “flagrancy”
required for the exclusionary rule’s benefits to outweigh its costs. Id. at 237–38 (quoting Leon,
468 U.S. at 911). In Leon, therefore, the Court held that the exclusionary rule generally should
not apply when officers obtain a warrant from a neutral judge. See 468 U.S. at 922–23.

       That said, Leon identified several circumstances in which officers would be sufficiently
blameworthy to trigger the exclusionary rule despite a judge’s warrant (such as when the officers
lie to obtain it). See United States v. White, 874 F.3d 490, 496 (6th Cir. 2017). As relevant here,
Leon’s good-faith exception to the exclusionary rule does not apply if an officer’s affidavit in
support of the warrant is “so lacking in indicia of probable cause as to render official belief in its
existence entirely unreasonable.” 468 U.S. at 923 (citation omitted). This type of affidavit—
 No. 20-5631                          United States v. Reed                             Page 11


what we have called a “bare-bones affidavit”—shows that the officer recklessly relied on the
judge’s decision that probable cause existed for the warrant. White, 874 F.3d at 496.

       Leon’s good-faith exception extends to this case’s nexus question. Even if an affidavit
describing a suspect’s drug activity does not establish a probable-cause nexus between the place
to be searched and the evidence of that activity, the affidavit will avoid the bare-bones label so
long as it identifies a “minimally sufficient” nexus between the two. Carpenter, 360 F.3d at 596;
see also, e.g., McCoy, 905 F.3d at 416; Jenkins, 743 F. App’x at 645. What is the difference
between a proper nexus (sufficient for probable cause) and a minimal one (sufficient for Leon)?
There obviously “must be daylight” between the two standards because Leon’s exception applies
only when an affidavit falls short of probable cause. White, 874 F.3d at 497; United States v.
Washington, 380 F.3d 236, 241 (6th Cir. 2004). We have described a minimally sufficient nexus
as one in which there is “some connection, regardless of how remote it may have been—some
modicum of evidence, however slight—between the criminal activity at issue and the place to be
searched.” McCoy, 905 F.3d at 416 (quoting White, 874 F.3d at 497).

                                                C

       Does a minimal connection exist in this case? Yes, Leon’s good-faith exception applies
because Detective Evans could reasonably rely on the state judge’s conclusion that probable
cause existed to search Reed’s home on Kate Bond Road. We reach this conclusion for several
reasons.

       First, Reed does not dispute two critical points. Point One: The police had probable
cause to believe that Reed was a drug dealer who had engaged in recent drug sales. A reliable
informant had made controlled buys from Reed at the Orchi Road residence (within the last
twenty days) and at the OK Tire (within the last five days). Evans had also seen Reed engaged
in suspicious transactions near the Orchi Road home and had confirmed Reed’s many prior drug
convictions.

       Point Two: The police had probable cause to believe that Reed lived at the home on Kate
Bond Road. His girlfriend had utilities in her name at this address and Evans knew that the two
had lived together at other Memphis homes. The informant likewise relayed to Evans that
 No. 20-5631                           United States v. Reed                             Page 12


Johnson and Reed currently lived together. Evans also connected the brown Cadillac Escalade
parked at the home on Orchi Road during Reed’s suspected drug sales to the one Evans saw at
the home on Kate Bond Road. And Evans had watched Reed leave this home and travel to the
OK Tire.

         These undisputed points go a long way toward showing that Leon’s good-faith exception
applies. Indeed, when we have rejected Leon’s exception in the past, the police generally lacked
reliable proof that the defendant was recently (or ever) engaged in drug dealing. In that respect,
the probable cause to believe that Reed was a drug dealer distinguishes several of our decisions
that refused to apply Leon’s exception based on a lack of such proof. See McPhearson, 469 F.3d
at 526–27; cf. Brown, 828 F.3d at 384; Bethal, 245 F. App’x at 468. Likewise, the probable
cause to believe that Reed engaged in recent drug deals distinguishes other decisions that refused
to apply Leon’s exception on staleness grounds. See Ward, 967 F.3d at 556–57; Brown, 828
F.3d at 385; Hython, 443 F.3d at 486–87; United States v. Laughton, 409 F.3d 744, 751 (6th Cir.
2005).

         Second, Detective Evans could reasonably conclude that Reed’s ongoing drug dealing
sufficed to trigger our “well established” principle “that if there is probable cause to suspect an
individual of being an ongoing drug trafficker, there is a sufficient nexus between the evidence
sought and that individual’s home.” Feagan, 472 F. App’x at 392. Critically, our precedent
leaves unclear the amount of drug activity required to invoke this nexus principle. Sometimes
we have suggested that it applies to “a large, ongoing drug trafficking operation.” Brown, 828
F.3d at 383 n.2. Other times, though, we have suggested that it can apply based on “recent,
reliable evidence of drug activity.” McCoy, 905 F.3d at 418. Evans’s affidavits at least showed
this much.

         In light of our “unsettled jurisprudence” regarding the amount of required drug activity,
Evans did not behave recklessly by relying on the state judge’s conclusion that Reed’s drug
activity sufficed. Hodge, 246 F.3d at 309; see Ross, 487 F.3d at 1124; United States v. Nolan,
199 F.3d 1180, 1185 (10th Cir. 1999). The conflicting opinions in the district court confirm that
this case falls within the twilight zone left by our decisions. The magistrate judge found
probable cause to search Reed’s home based on one “line of cases holding ‘that an issuing judge
 No. 20-5631                           United States v. Reed                              Page 13


may infer that drug traffickers use their homes to store drugs and otherwise further their drug
trafficking.’” Reed, 2020 WL 5358310, at *6 (citation omitted). The district court then found
the absence of probable cause based on another line of cases holding that “[t]he mere fact that
someone is a drug dealer is not alone sufficient to establish probable cause to search their home.”
Reed, 2020 WL 3050771, at *7 (citation omitted). We cannot fault Evans (or the state judge) for
concluding that probable cause exists because of this room for reasonable legal debate. See
Ross, 487 F.3d at 1123.

       Third, Evans did not rely on Reed’s drug activity alone. His affidavit described his
experience investigating drug crimes, noting that “he has participated in numerous drug arrests,
drug seizures, and drug investigations during his career as a police officer.”         And Evans
indicated that his belief that probable cause existed to search Reed’s home was based, in part, on
this experience. In many cases, courts have highlighted an “affiant officer’s experience that drug
dealers keep evidence of dealing at their residence” as an additional reason to find probable
cause to search the drug dealer’s home. Sumlin, 956 F.3d at 886 (quoting Goward, 188 F. App’x
at 358); see also Ross, 487 F.3d at 1123. Here, Evans’s experience at least provides another
reason to trigger Leon’s exception. See, e.g., United States v. Acosta-Barrera, 819 F. App’x 366,
372 (6th Cir. 2020); Ardd, 911 F.3d at 352; United States v. Schultz, 14 F.3d 1093, 1098 (6th Cir.
1994). We already made this point in Schultz, which addressed the search of a defendant’s safe-
deposit box. 14 F.3d at 1098. The police in that case had probable cause to believe that the
defendant had engaged in a drug crime. Id. Although that fact did not suffice to create probable
cause to search the safe-deposit box, we nevertheless applied Leon’s good-faith exception to that
search. Id. To do so, we relied on the officer’s suggestion that, in his training and experience,
drug dealers sometimes keep drug records in safe-deposit boxes. Id.

       Fourth, when assessing the reasonableness of Detective Evans’s conduct, we cannot lose
sight of “the fact-intensive nature of the probable cause inquiry in known drug dealer cases[.]”
Brown, 828 F.3d at 384. Because probable cause entails a deep dive into the totality of the
circumstances, “officers will often find it difficult to know how the general standard . . . applies
in ‘the precise situation encountered.’” District of Columbia v. Wesby, 138 S. Ct. 577, 590
(2018) (citation omitted). As we have said, “[t]he factual gradations in this type of case are often
 No. 20-5631                           United States v. Reed                              Page 14


difficult to discern even after a studied examination of the various judicial opinions.” Savoca,
761 F.2d at 298. Given our “struggle” to reconcile our caselaw, Brown, 828 F.3d at 382, in these
“frothy” nexus “waters,” Ardd, 911 F.3d at 351, how can we expect nonlawyer officers to know
better than judges that their affidavits do not suffice except in obvious cases? The “imprecise
nature” of this inquiry supports our conclusion that Evans’s actions fall within the range of
reasonableness permitted by Leon. See Wesby, 138 S. Ct. at 590; cf. Renico v. Lett, 559 U.S.
766, 776 (2010).

                                                 D

       Reed’s responses fall short. He suggests that we should review the government’s Leon
claim only for plain error because the government failed to preserve the claim in the district
court. Not so. Unlike in cases in which the government raised no Leon claim in the district
court, cf. United States v. Hahn, 922 F.2d 243, 247–48 (5th Cir. 1991), the magistrate judge and
district court both recognized that the government raised such a claim here, Reed, 2020 WL
5358310, at *6 n.6; Reed, 2020 WL 3050771, at *4. Reed responds that the government did not
raise one subsidiary argument—that the court may consider all three of Detective Evans’s
affidavits when deciding whether the Leon exception applies. We fail to see how this fact would
subject the government’s entire claim to plain-error review. Nor did the government forfeit its
sub-argument. Our forfeiture cases “recognize[] a distinction between failing to properly raise a
claim before the district court and failing to make an argument in support of that claim.” United
States v. Hamm, 952 F.3d 728, 742 (6th Cir. 2020) (quoting Leonor v. Provident Life & Accident
Co., 790 F.3d 682, 687 (6th Cir. 2015)). Along those lines, we typically find no forfeiture on
appeal when “a particular authority or strain of the argument was not raised below, as long as the
issue itself was properly raised.” Mills v. Barnard, 869 F.3d 473, 483 (6th Cir. 2017). Because
the government properly raised its Leon argument in the district court, that rule applies here.

       If anything, Reed’s plain-error argument undercuts his claim against Leon. To begin
with, Reed does not challenge the merits of the government’s argument that we may consider all
three affidavits. Nor could he. We have held that “a court reviewing an officer’s good faith
under Leon may look beyond the four corners of the warrant affidavit to information that was
known to the officer and revealed to the issuing magistrate.” Frazier, 423 F.3d at 535–36; cf.
 No. 20-5631                            United States v. Reed                               Page 15


United States v. Davis, 970 F.3d 650, 666 (6th Cir. 2020). And as the federal magistrate judge
found in this case, the state judge had the sworn facts in the other affidavits (such as the fact that
Reed had many prior felony drug convictions) “before her at the time the three search warrants
were issued.” Reed, 2020 WL 5358310, at *2 n.2; see also Reed, 2020 WL 3050771, at *1. In
addition, Reed’s plain-error argument concedes that our law is “unsettled” “regarding the
validity of a warrant based solely on an individual’s drug activity[.]” Appellee’s Br. 18. That
admitted lack of clarity shows why Detective Evans could reasonably rely on a judge’s finding
that Reed’s drug activity sufficed to establish probable cause. See Ross, 487 F.3d at 1124;
Hodge, 246 F.3d at 309.

       Even considering all three affidavits, Reed next notes, Evans did not identify enough
recent drug activity to provide probable cause to search his home. We agree that our prior
decisions finding probable cause based on drug activity have involved larger amounts of drugs.
See United States v. Davis, 751 F. App’x 889, 891 (6th Cir. 2018) (“11 kilograms” of cocaine);
Feagan, 472 F. App’x at 384–85 (kilograms of cocaine); Gunter, 551 F.3d at 481 (“repeated
purchases of cocaine in the one to four kilogram range”); Kenny, 505 F.3d at 461 (“a
methamphetamine lab” “along with a kilo of methamphetamine”); Goward, 188 F. App’x at 358
(“controlled marijuana sales” and “delivery of twenty-two bricks of marijuana”); Newton, 389
F.3d at 634 (large marijuana transactions); Miggins, 302 F.3d at 393 (“one kilogram of
cocaine”). But we have never squarely held that a certain volume of drug activity was necessary
to provide probable cause to search a drug dealer’s home.            Cf. McCoy, 905 F.3d at 417.
Regardless, we need not decide whether Reed’s two controlled buys and other suspicious activity
sufficed in this case. As noted, we have made inconsistent statements on the amount of required
drug activity. Compare McCoy, 905 F.3d at 418 & n.5, with Brown, 828 F.3d at 383 n.2. And
Evans could reasonably believe that the ongoing nature of Reed’s drug dealing (as compared to
the quantity of drugs sold) is what creates the fair probability that evidence would be located at
his home. Cf. Peffer, 880 F.3d at 273. At the least, the evidence of Reed’s recent drug
transactions was not “so vague as to be conclusory or meaningless” under Leon’s good-faith
exception. Carpenter, 360 F.3d at 596.
 No. 20-5631                            United States v. Reed                              Page 16


       Reed lastly notes that, unlike in other cases, Evans’s affidavit indicated generally that his
experience supported his belief that probable cause existed; the affidavit did not state specifically
that, in Evans’s “experience, drug dealers often keep evidence of their criminal activity at their
homes.” Ardd, 911 F.3d at 352; Goward, 188 F. App’x at 358–59. But we assess an affidavit
“on the adequacy of what it does contain, not on what it lacks, or on what a critic might say
should have been added.” United States v. Allen, 211 F.3d 970, 975 (6th Cir. 2000) (en banc).
And we must “read the affidavit reasonably” by “employing a healthy dose of common sense.”
White, 874 F.3d at 502. So “[i]f an inference is obvious from the factual context, a reviewing
court should indulge it.” Id. We think the inference that, in Evans’s experience, drug dealers
keep evidence at their homes is obvious from the affidavit’s face. The affidavit identified
Evans’s experience and tied his belief that Reed’s home would contain drug proceeds or drug
records to that experience. A more express statement would surely have triggered Leon—as we
already held in Schultz. See 14 F.3d at 1098. And making the omission of a such a statement
dispositive would create a “magic words” requirement that our cases have rejected. See United
States v. Christian, 925 F.3d 305, 310 (6th Cir. 2019) (en banc) (quoting Allen, 211 F.3d at 975).

                                              * * *

       To reiterate: We do not resolve whether the police had probable cause to search Reed’s
home. And the fact that an affidavit exceeds Leon’s low “bare-bones” bar does not make it a
model of good police work. Cf. Ardd, 911 F.3d at 351. But Detective Evans’s affidavits in this
case clear that bar. So the district court should not have suppressed the evidence obtained from
Reed’s home or the statements that Reed made after the search. We thus reverse the district
court’s suppression order and remand for further proceedings consistent with this opinion.
 No. 20-5631                                United States v. Reed                                     Page 17


                                            _________________

                                                  DISSENT
                                            _________________

        CLAY, Circuit Judge, dissenting. The majority opinion attempts to functionally dispense
with the probable cause requirement for searches of an individual’s residence under the guise of
a law enforcement officer’s “good faith” reliance on a facially invalid search warrant. The
opinion begins by erroneously placing equal value on two competing principles—that probable
cause to arrest an individual is not sufficient to search the individual’s home, and that officers
can use “common sense” in determining where an individual will hide evidence of an alleged
crime—as a means of justifying the search of an individual’s home.                             Despite some
inconsistencies, the weight of our precedent affirms that law enforcement cannot search the
residence of an individual suspected of criminal activity in the absence of probable cause for the
search, even where the suspect is a “known drug dealer,” if the affidavit supporting the warrant
does not demonstrate a nexus between the individual’s residence and the alleged criminal
activity. And in the context of the good faith exception, the affidavit must still demonstrate a
minimally sufficient nexus to the residence in order for an officer to reasonably rely on the
warrant in executing the search.

        In mischaracterizing the affidavit at issue as presenting a close case regarding whether
there was probable cause to search the residence,1 the majority makes its conclusion that the
good faith exception applies seem all but predetermined. But in fact, the affidavit failed to
provide the requisite probable cause to search Defendant Terry Reed’s residence at Kate Bond
Road because it included no information indicating that there was a fair probability that evidence
of drug trafficking would be found in the home. Given that the clear lack of a nexus between the
criminal activity and the residence rendered reliance on the warrant objectively unreasonable, the
good faith exception is inapplicable. See United States v. Brown, 828 F.3d 375, 385–86 (6th Cir.

        1At   the end of the opinion, the majority claims to not resolve the question of whether the affidavit
supporting the warrant provided probable cause to search the residence. But the majority’s lengthy discussion of
what is necessary to establish a sufficient nexus between a drug trafficker’s home and alleged drug activity in a
search warrant for probable cause all but leads to the conclusion that the majority is arguing that the affidavit
supporting the warrant did provide probable cause to search Reed’s home.
 No. 20-5631                           United States v. Reed                              Page 18


2016) (“Although the good-faith standard is less demanding than the standard for probable cause,
the affidavit still must draw some plausible connection to the residence.”).

       In creating the good faith exception in United States v. Leon, the Supreme Court noted
that the exception was “not intended to signal [the Supreme Court’s] unwillingness strictly to
enforce the requirements of the Fourth Amendment,” and the Supreme Court went as far as to
say that it “d[id] not believe that it will have this effect.” 468 U.S. 897, 924 (1984). The
application of the good faith exception is not intended to have the untoward consequence of
disincentivizing courts from enforcing the probable cause requirement, but its use in the instant
case virtually would allow courts to rubber stamp warrants based on affidavits containing no
nexus to the place being searched. Because the majority opinion impermissibly applies the good
faith exception, I respectfully dissent and would affirm the district court’s suppression of the
evidence obtained pursuant to the warrant at issue.

       I.      Application of the Good Faith Exception to the Affidavit in Support of
               the Warrant to Search Reed’s Kate Bond Road Residence

       Because the government on appeal does not contest the district court’s finding that the
search warrant for Reed’s home at the Kate Bond Road residence was not supported by probable
cause, the present case turns on whether the good faith exception applies to preclude invocation
of the exclusionary rule. Generally, “[w]hen evidence is obtained in violation of the Fourth
Amendment, the judicially developed exclusionary rule usually precludes its use in a criminal
proceeding against the victim of the illegal search and seizure.” Brown, 828 F.3d at 385 (quoting
Illinois v. Krull, 480 U.S. 340, 347 (1987)). In Leon, the Supreme Court created the good faith
exception to the exclusionary rule, under which evidence obtained pursuant to an
unconstitutional search or seizure is not excluded if the officer acted in “objectively reasonable
reliance on a subsequently invalidated search warrant.”        468 U.S. at 922.     The animating
principle behind the good faith exception is that “the exclusionary rule is designed to deter police
misconduct,” and “when the offending officers act[] in the objectively reasonable belief that their
conduct did not violate the Fourth Amendment” the exclusionary rule does not serve the same
deterrent effect. Id. at 916, 918.
 No. 20-5631                                   United States v. Reed                                       Page 19


         We have applied the good faith exception “in cases where we determined that the
affidavit contained a minimally sufficient nexus between the illegal activity and the place to be
searched to support an officer’s good-faith belief in the warrant’s validity, even if the
information provided was not enough to establish probable cause.” United States v. Carpenter,
360 F.3d 591, 596 (6th Cir. 2004). This is because the inquiry under the good faith exception is
focused on “whether the executing officers ‘reasonably believed that the warrant was properly
issued, not whether probable cause existed in fact.’” United States v. Kinison, 710 F.3d 678, 685
(6th Cir. 2013) (quoting United States v. Laughton, 409 F.3d 744, 752 (6th Cir. 2005)).

         But we have noted that the good faith exception is inapplicable “where the affidavit was
nothing more than a ‘bare bones’ affidavit that did not provide the magistrate with a substantial
basis for determining the existence of probable cause, or where the affidavit was so lacking in
indicia of probable cause as to render official belief in its existence entirely unreasonable.”2
United States v. Hython, 443 F.3d 480, 484 (6th Cir. 2006). An affidavit is “bare bones” if it
does not “state more than ‘suspicions, or conclusions, without providing some underlying factual
circumstances regarding veracity, reliability, and basis of knowledge’” or “make ‘some
connection’ between the illegal activity and the place to be searched.” United States v. Ward,
967 F.3d 550, 554 (6th Cir. 2020) (quoting United States v. Christian, 925 F.3d 305, 312–13 (6th
Cir. 2019) (en banc)). In “review[ing] a warrant application for indicia of probable cause,” we
“examin[e] the totality of the circumstances” and “consider both the facts outlined in the
affidavit and the reasonable inferences permissibly drawn from those facts.” United States v.
McCoy, 905 F.3d 409, 416 (6th Cir. 2018) (quoting United States v. White, 874 F.3d 490, 502
(6th Cir. 2017)).

         It is true that we have not clearly stated “the quantum of evidence needed to connect drug
trafficking by an individual to a probability that evidence will be found at the individual’s
residence” for purposes of establishing probable cause or applying the good faith exception.

         2In its discussion of the good faith exception, the majority opinion emphasizes the fact that the present
warrant was issued by a state court judge, on whose probable cause determination an officer should be expected to
defer. But this does not mean that in our review of the officer’s reliance on the warrant we need to abdicate
altogether to the judge’s probable cause determination. See Leon, 468 U.S. at 914 (noting that, while courts
“accord[] ‘great deference’ to a magistrate’s determination” of probable cause, “[d]eference to the magistrate . . . is
not boundless”).
 No. 20-5631                           United States v. Reed                              Page 20


United States v. Ardd, 911 F.3d 348, 351 (6th Cir. 2018). Compare United States v. Williams,
544 F.3d 683, 687 (6th Cir. 2008) (indicating that it is reasonable to “infer that drug traffickers
use their homes to store drugs and otherwise further their drug trafficking”), with United States v.
Frazier, 423 F.3d 526, 533 (6th Cir. 2005) (But “the allegation that the defendant is a drug
dealer, without more, is insufficient to tie the alleged criminal activity to the defendant’s
residence.”). We have even made inconsistent statements within a single opinion regarding the
evidence needed to infer that an individual has evidence of drug activity in his or her home. For
example, in McCoy, we stated that “[t]o infer permissibly that a drug-dealer’s home may contain
contraband, the warrant application must connect the drug-dealing activity and the residence,”
which typically would “require some ‘facts showing that the residence had been used in drug
trafficking, such as an informant who observed drug deals or drug paraphernalia in or around the
residence.’” 905 F.3d at 417 (quoting Brown, 828 F.3d at 383). But we later noted that “facts
showing that the defendant’s residence had been used in drug trafficking are not always
necessary for application of the inference that drug contraband will be found in the drug dealer's
home,” particularly if there is reliable evidence of continual and ongoing drug trafficking
operations or “based on the defendant’s record of past drug convictions coupled with recent,
reliable evidence of drug activity.” Id. at 417–18. Despite these inconsistencies, barring the
exceptional case, we still require “some connection” in the affidavit “between the criminal
activity at issue and the place to be searched” before applying the good faith exception. White,
874 F.3d at 497 (internal quotations omitted).

       In the present case, the affidavit supporting the warrant to search Reed’s residence at
Kate Bond Road did not include any information connecting the residence to alleged drug
activity, other than a conclusory statement that Detective Evans believed “Terry Reed is in
possession of the following described property, to wit: Bank/Financial Records, U.S. Currency,
Drug Records, and Proceeds from Drug Funds contrary to the laws of Tennessee.” (R. 28-1,
Reed Search Warrants at PageID # 41.) In contrast to Ardd, in which the officer’s affidavit
“confirmed that, in his experience, drug dealers often keep evidence of their criminal activity at
their homes,” 911 F.3d at 352, in the instant case Detective Evans only generally referenced his
training in drug investigation and participation “in numerous drug arrests, drug seizures, and
drug investigations.” (R. 28-1, Reed Search Warrants at PageID # 41.) Any “common-sense”
 No. 20-5631                                   United States v. Reed                                       Page 21


inference by Evans that Reed had contraband in his home needed to be supported by some
reference in the affidavit to drug activity at the residence; otherwise, it was not “obvious” that
the home would contain such evidence. See White, 874 F.3d at 500 (finding that the affidavit
provided a “minimal connection between White’s drug trafficking and his residence” in which
the affidavit “recount[ed] a drug sale on the premises” of the residence). And the few other
mentions of his residence in the affidavit were that a confidential informant “confirmed that
Dominique Johnson is Terry [R]eed’s girlfriend and that they live together,” “Dominique
Johnson has active [] utilities in her name for [] Kate Bond,” and Detective Evans and Detective
Gross “observed Dominique Johnson and Terry Reed leave their residence together driving a
brown Cadillac Escalade,” none of which tie the residence to any drug trafficking activity.
(R. 28-1, Reed Search Warrants at PageID # 41.) As a result, the affidavit did not provide “a
plausible connection to the residence.” Brown, 828 F.3d at 385–86 (finding that the affidavit
was lacking in indicia of probable cause to search the defendant’s residence because “[s]ave for a
passing reference to Brown's car registration, the affidavit [wa]s devoid of facts connecting the
residence to the alleged drug dealing activity”).

         Despite the lack of residential nexus, the majority erroneously concludes that the district
court’s order granting Reed’s motion to suppress should be reversed based on the application of
the good faith exception because the affidavit indicated that Reed participated in continual and
ongoing drug activity and due to Reed’s status as a known drug dealer. But the majority
exaggerates what information was included in the affidavit to allow a reasonable inference of the
necessary residential nexus.3 For one, the affidavit supporting the warrant to search Reed’s
residence does not demonstrate continual and ongoing drug activity as it only mentioned two
controlled buys by a confidential informant,4 none of which took place at his Kate Bond Road

         3We   should also be cautious of placing additional weight on a finding that a known drug dealer is
participating in “continual and ongoing drug activity” for purposes of applying the good faith exception. It is
inherent in the term “known drug dealer” that the individual is presently participating in drug trafficking, and such a
finding does not warrant the application of the good faith exception where the affidavit does not include a minimally
sufficient nexus between the residence to be searched and evidence of drug activity.
         4The  majority misreads McCoy to suggest that “recent, reliable evidence of drug activity” is enough to
establish continual and ongoing drug transactions that provide a reasonable inference that a drug trafficker has
evidence of drug activity in his or her home. (Majority Op. at 12.) But, in fact, we stated in McCoy that under a
“continual-and-ongoing-operations theory” we “have found a nexus between drug activity and a defendant’s
residence based on the defendant's record of past drug convictions coupled with recent, reliable evidence of drug
 No. 20-5631                                 United States v. Reed                                       Page 22


residence. (R. 28-1, Reed Search Warrants at PageID # 41 (“A Memphis, Tennessee Police
Department, Confidential Informant (CI) has observed Terry Reed selling marijuana from []
Jackson Avenue and [] Orchi, in Memphis TN.”).) Though the affidavit noted that the controlled
buys occurred recently—within 20 days and 5 days, respectively, of when the warrant was
executed—it failed to include how much marijuana Reed allegedly sold to the confidential
informant, cutting against a finding that his drug activities were continual and ongoing. Cf.
Ardd, 911 F.3d at 352 (noting that the defendant “repeatedly told [the affiant] that he wanted
distribution quantities of cocaine and that he was ready to buy over 250 grams of cocaine from
[the affiant]”).

        While the district court found that Reed was a known drug dealer, the affidavit for the
residence did not mention that Reed had previously been convicted of any drug-related offenses.
Additionally, it neither said nor independently corroborated that Reed was a known drug dealer.
See United States v. McPhearson, 469 F.3d 518, 524 (6th Cir. 2006) (finding that an inference
that a person arrested “outside his home with drugs on his person” would have drugs and drug
paraphernalia in his residence was only permissible where there was an additional fact to support
this inference, i.e., “the independently corroborated fact that the defendants were known drug
dealers at the time the police sought to search their homes”). Given the above, the affidavit was
“lacking in indicia of probable cause” such that the good faith exception does not apply. See
Ward, 967 F.3d at 555 (finding that the good faith exception did not apply to an affidavit that
“ha[d] neither a tip alleging that Ward sold drugs from his home, a controlled buy at Ward’s
residence, evidence of numerous drug convictions, nor the prompt action by law enforcement”).

        II.        Government’s Forfeiture of Argument that the Good Faith Exception
                   Applies Based on All Three Affidavits Presented to the Magistrate

        The majority also incorrectly assumes that we can look to the two other affidavits for
warrants to search a residence on Orchi Road and the business “OK Tire” on Jackson Avenue,
both of which were presented to the magistrate at the same time as the warrant for the Kate Bond
Road residence, in determining whether the good faith exception should apply to prevent

activity.” McCoy, 905 F.3d at 418. Without the addition of past drug convictions, as indicated in McCoy,
continuous and ongoing drug transactions include the “defendant’s having engaged in regular or repetitive drug sales
involving a large quantity of drugs.” Id.
 No. 20-5631                                  United States v. Reed                                       Page 23


exclusion of the evidence obtained pursuant to the warrant at issue. Despite the warrants being
presented contemporaneously, there is no indication that the magistrate considered the other two
affidavits when issuing the warrant to search the Kate Bond Road residence.                            In fact, the
magistrate signed the warrant to search the Kate Bond Road residence before signing the other
two warrants, meaning that the magistrate likely reviewed the Kate Bond Road warrant and
made the probable cause determination before reviewing the other affidavits. If this was the
case, then the information from the other two affidavits was not “revealed to the issuing
magistrate.” Frazier, 423 F.3d at 535.

         We also held in Laughton that “a determination of good-faith reliance, like a
determination of probable cause, must be bound by the four corners of the affidavit.” 409 F.3d at
751. But the majority is correct that in Frazier we made an exception to Laughton, allowing “a
court reviewing an officer’s good faith under Leon [to] look beyond the four corners of the
warrant affidavit to information that was known to the officer and revealed to the issuing
magistrate.” 423 F.3d at 535. We reasoned that Laughton was distinguishable from Frazier
because the affiant told the magistrate that a confidential informant “had recorded Frazier's
participation in two drug deals” and “included and swor[e] to this information in five related
warrant affidavits presented contemporaneously to the magistrate judge.”5 Id.; see also Hython,
443 F.3d at 488 (“The exception delineated in Frazier is in accord with the guiding principle of
the Laughton rule, that ‘the test for good faith reliance, because it is an objective one, does not
permit consideration of the executing officer’s state of mind.’” (quoting Laughton, 409 F.3d at
750)).

         Nonetheless, the government has likely forfeited any argument that the other two
affidavits support the application of the good faith exception to the warrant at issue on appeal. 6

         5It is worth noting that, in later cases, we have not consistently made this distinction and have sometimes
simply indicated that the court is “bound by the four corners of the affidavit” in determining whether an affidavit is
“bare bones” and not within the good faith exception. United States v. Rose, 714 F.3d 362, 367 (6th Cir. 2013); see
also Christian, 925 F.3d at 314 (en banc) (Thapar, J., concurring) (noting that “because of our precedent, we must
ignore critical evidence of which the officers undisputedly knew and isolate the good-faith analysis to the four
corners of the affidavit”).
         6Reed  presents this contention in the brief as requiring the application of plain error to the government’s
challenge to the motion to suppress on appellate review. However, plain error applies when one of the parties fails
to raise a claim, as opposed to an individual argument, before the district court. See United States v. Bostic,
 No. 20-5631                                 United States v. Reed                                       Page 24


Both before the magistrate judge and the district court the government argued that there was
probable cause to support the warrant and, in the alternative, the good faith exception applied
based solely on the affidavit for the warrant to search Reed’s Kate Bond Road residence. (See R.
29, Gov’t Resp. to Mot. to Suppress at PageID # 67 (”[T]he affidavit detailed the detective’s[]
efforts to investigate and corroborate the confidential informant’s information.”).) We have
previously indicated that “[w]hen a party neglects to advance a particular issue in the lower
court, we consider that issue forfeited on appeal.” Greer v. United States, 938 F.3d 766, 770 (6th
Cir. 2019) (finding that the government forfeited its arguments raised for the first time on appeal
that the defendant had waived his argument that he did not qualify as an Armed Career Criminal
based on his stipulation in the plea agreement to the contrary and the plea’s appellate waiver);
see also Hunter v. United States, 160 F.3d 1109, 1113 (6th Cir. 1998) (“But, as with any other
argument, the government can forfeit a waiver argument by failing to raise it in a timely
fashion.”). Given that the government failed to make this argument below, and the government
has not explained why this constitutes an “exceptional case” warranting an excusal of the
forfeiture, the government has forfeited the argument on appeal. Cradler v. United States,
891 F.3d 659, 666 (6th Cir. 2018).

        In finding that forfeiture does not apply to this argument, the majority cites to case law
“recogniz[ing] a distinction between failing to properly raise a claim before the district court and
failing to make an argument in support of that claim.” United States v. Hamm, 952 F.3d 728,
742 (6th Cir. 2020) (quoting Leonor v. Provident Life & Accident Co., 790 F.3d 682, 687 (6th
Cir. 2015)); see also Mills v. Barnard, 869 F.3d 473, 483 (6th Cir. 2017) (“An argument is not
forfeited on appeal because a particular authority or strain of the argument was not raised below,
as long as the issue itself was properly raised.”). In these cases, we found that the party against
whom forfeiture was being asserted could make new legal arguments on appeal not raised below
so long as the claim was properly preserved. See Hamm, 952 F.3d at 742 (finding that the


371 F.3d 865, 870 (6th Cir. 2004) (noting that the government’s challenge on appeal opposing the downward
departure from the Guidelines is reviewed for plain error because “the government failed to object adequately in the
district court to Bostic’s motion for a downward departure”). Because the government raised the issue of the
applicability of the good faith exception below, the claim can be reviewed de novo. But, as indicated above, the
government failed to raise any argument as to the applicability of the good faith exception based on the other two
affidavits being before the magistrate; therefore, that argument is forfeited on appeal.
 No. 20-5631                            United States v. Reed                                Page 25


defendants had not forfeited their argument on appeal that ”Pinkerton does not apply to the
sentencing enhancement for Counts 2 and 3” because they “have been consistent about their
objection” and “have consistently argued that Pinkerton liability is inapplicable”); Mills,
869 F.3d at 483 (finding that the defendant could rely on a case on appeal that was not cited to
the district court in support of his preserved contention that there was no probable cause for his
prosecution). In contrast, in the instant case, the government failed to present facts from the
other two affidavits in support of their contention that the good faith exception should prevent
the exclusion of evidence obtained pursuant to the Kate Bond Road residence search warrant.
See United States v. Archibald, 589 F.3d 289, 295–96 (6th Cir. 2009) (“The purpose behind the
waiver rule is to force the parties to marshal all of the relevant facts and issues before the district
court, the tribunal authorized to make findings of fact.”). Because the government should have
made this factual argument to the district court to consider in the first instance, the argument is
forfeited on appeal, and the majority has erred by considering facts from the OK Tire and Orchi
Road affidavits in their analysis.

       Notwithstanding the forfeiture of this argument on appeal, even considering the
information from the other two warrants, the good faith exception should not apply to prevent
suppression of the warrant at issue because the other two affidavits do not include any
information specifically linking Reed’s alleged drug trafficking activity to his residence. Neither
of these affidavits provides any information demonstrating that Reed was engaging in drug
transactions at the Kate Bond Road residence or indicating that evidence of drug trafficking
would be found at the residence. The Orchi Road dwelling affidavit does discuss a brown
Cadillac Escalade, which was similarly mentioned in the Kate Bond Road residence affidavit,
noting that “[w]ithin the past 5 days, your affiant has observed Terry Reed driving a brown
Cadillac Escalade with TN tags [],” “Reed parks his vehicle at 3792 Orchi,” and “[y]our affiant
observed Reed make hand to hand transactions by walking outside the house to people that
would pull up in front of the residence.” (R. 28-1, Reed Search Warrants at PageID # 47.)
However, the affiant did not indicate that Reed was seen driving to the Kate Bond Road
residence following these transactions, identify the brown Cadillac Escalade as the same car
mentioned in the Kate Bond Road residence affidavit, or discuss whether Reed placed the items
transferred in these transactions into the car to be stored at the Kate Bond Road residence.
 No. 20-5631                                 United States v. Reed                                       Page 26


Accordingly, these affidavits still do not provide a minimally sufficient nexus to the Kate Bond
Road residence to justify application of the good faith exception.7

        For the foregoing reasons, I respectfully dissent and would affirm the district court’s
order granting Reed’s motion to suppress the evidence obtained from the officers’ search of the
Kate Bond Road residence.




        7The    affidavit for the Orchi dwelling does state that “Terry Reed has 4 felony and 2 misdemeanor
convictions for narcotics,” although it does not specify whether the convictions are for possession or distribution.
(R. 28-1, Reed Search Warrants at PageID # 47.) McCoy did indicate that “the defendant's record of past drug
convictions coupled with recent, reliable evidence of drug activity” could be enough for a reasonable inference that
the defendant has evidence of drug activity at their home. 905 F.3d at 418. But this statement amounts to dicta—in
McCoy we ultimately determined that the good faith exception applied because of the circumstances of the
defendant’s arrest and the information from the confidential informant providing some connection between drug
activity and the residence. Id. at 420; see also Ward, 967 F.3d at 556 (distinguishing McCoy based on the fact that
“the defendant’s house was [] searched only after he was arrested in possession of large amounts of marijuana and
cash, and a confidential informant relayed that the defendant and others sold marijuana from two stores, that the
defendant and others involved in the drug distribution lived together, and that the informant saw guns and marijuana
at their residence”).